Case: 13-10995       Document: 00512591729         Page: 1     Date Filed: 04/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                     No. 13-10995                                  FILED
                                   Summary Calendar                            April 10, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
JAMES BELL MCCOY, SR.,

                                                  Petitioner - Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:09-CV-405


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       James Bell McCoy, Sr., Texas prisoner # 1299701, proceeding pro se and
in forma pauperis, appeals the denial of his motion to recuse the district judge
who presided over two matters in which McCoy challenged a state-court
conviction. The court denied the motion because the case was closed and on
appeal to this court.



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-10995     Document: 00512591729     Page: 2   Date Filed: 04/10/2014


                                  No. 13-10995

      “[T]he filing of a valid notice of appeal from a final order of the district
court divests that court of jurisdiction to act on the matters involved in the
appeal, except to aid the appeal, correct clerical errors, or enforce its
judgment”. Ross v. Marshall, 426 F.3d 745, 751 (5th Cir. 2005) (citation and
internal quotation marks omitted). McCoy filed his motion to recuse after
filing notices of appeal from the denial of his 28 U.S.C. § 2254 petition and the
denial of his motion filed pursuant to Federal Rule of Civil Procedure 60(b).
Accordingly, the district court lacked jurisdiction to rule on the recusal motion.
      AFFIRMED.




                                        2